Case 2:20-cv-06864-ODW-AS Document 38 Filed 12/22/20 Page 1 of 18 Page ID #:1581




      1                                      *NOTE CHANGES MADE BY THE COURT*
      2
      3                            UNITED STATES DISTRICT COURT
      4
                                 CENTRAL DISTRICT OF CALIFORNIA
      5
          VIZIO, INC., a California Corporation,
      6                                              Case No. 2:20-cv-06864-ODW (ASx)
      7
      8
                           Plaintiff,                 PROTECTIVE ORDER
      9
    10              v.
       NAVIGATORS INSURANCE
    11 COMPANY, A NEW YORK
       corporation; ARCH INSURANCE
    12 COMPANY, A MISSOURI
       corporation,
    13
    14
    15                     Defendants.
    16
    17
    18    A.         PURPOSES AND LIMITATIONS
    19               Discovery in this action is likely to involve production of confidential,
    20    proprietary, or private information for which special protection from public
    21    disclosure and from use for any purpose other than prosecuting this litigation may
    22    be warranted. Accordingly, the parties hereby stipulate to and petition the Court to
    23    enter the following Stipulated Protective Order. The parties acknowledge that this
    24    Order does not confer blanket protections on all disclosures or responses to
    25    discovery and that the protection it affords from public disclosure and use extends
    26    only to the limited information or items that are entitled to confidential treatment
    27    under the applicable legal principles. The parties further acknowledge, as set forth
    28    in Section 12.3, below, that this Stipulated Protective Order does not entitle them to
                                                     1
  4849-2997-1156.2
Case 2:20-cv-06864-ODW-AS Document 38 Filed 12/22/20 Page 2 of 18 Page ID #:1582




      1   file confidential information under seal; Civil Local Rule 79-5 sets forth the
      2   procedures that must be followed and the standards that will be applied when a party
      3   seeks permission from the Court to file material under seal.
      4   B.         GOOD CAUSE STATEMENT
      5              The materials to be exchanged throughout the course of the litigation
      6   between the parties may contain trade secrets and other valuable research,
      7   development, commercial, financial, technical and/or proprietary information for
      8   which special protection from public disclosure and from use for any purpose other
      9   than prosecution of this action is warranted. Such confidential and proprietary
    10
          materials and information consist of, among other things, confidential business or
    11
          financial information, information regarding confidential business practices, or
    12
          other confidential research, development, or commercial information (including
    13
          information implicating privacy rights of third parties), information otherwise
    14
          generally unavailable to the public, or which may be privileged or otherwise
    15
          protected from disclosure under state or federal statutes, court rules, case decisions,
    16
          or common law. Accordingly, to expedite the flow of information, to facilitate the
    17
          prompt resolution of disputes over confidentiality of discovery materials, to
    18
    19    adequately protect information the parties are entitled to keep confidential, to

    20    ensure that the parties are permitted reasonable necessary uses of such material in
    21    preparation for and in the conduct of trial, to address their handling at the end of
    22    the litigation, and serve the ends of justice, a protective order for such information
    23    is justified in this matter. It is the intent of the parties that information will not be
    24    designated as confidential for tactical reasons and that nothing be so designated
    25    without a good faith belief that it has been maintained in a confidential, non-public
    26    manner, and there is good cause why it should not be part of the public record of
    27    this case.
    28

                                                       2
  4849-2997-1156.2
Case 2:20-cv-06864-ODW-AS Document 38 Filed 12/22/20 Page 3 of 18 Page ID #:1583




      1              2.   DEFINITIONS
      2                   2.1 Action: Vizio, Inc. v. Navigators Insurance Company, et al., Case
      3                   No. 2:20-cv-06864-ODW (ASx)
      4                   2.2 Challenging Party: A Party or Non-Party that challenges the
      5                   designation of information or items under this Order.
      6                   2.3 “CONFIDENTIAL” information or Items: Information (regardless
      7                   of how it is generated, stored or maintained) or tangible things that
      8                   qualify for protection under Federal Rule of Civil Procedure 26(c), and
      9                   as specified above in the Good Cause Statement.
    10                    2.4 Counsel: Outside Counsel of Record and House Counsel (as well
    11                    as their support staff).
    12                    2.5   Designating Party:      A Party or Non-Party that designates
    13                    information or items that it produces in disclosures or in responses to
    14                    discovery as “CONFIDENTIAL.”
    15                    2.6 Disclosure or Discovery Material: All items or information,
    16                    regardless of the medium or manner in which it is generated, stored, or
    17                    maintained (including, among other things, testimony; transcripts;
    18                    tangible things; correspondence; letters; statements; cancelled checks;
    19                    proof of payment; contracts; invoices; drafts; books of account;
    20                    worksheets; notes of conversations; desk diaries; appointment books;
    21                    expense accounts; recordings; photographs; compilations from which
    22                    information can be obtained and translated into reasonably usable form
    23                    through detection devices; sketches; drawings; notes; reports;
    24                    instructions; disclosures; other writings; models and prototypes and
    25                    other physical objects), that are produced or generated in disclosures or
    26                    in response to discovery in this matter, or that are informally exchanged
    27                    during the course of litigation.
    28

                                                       3
  4849-2997-1156.2
Case 2:20-cv-06864-ODW-AS Document 38 Filed 12/22/20 Page 4 of 18 Page ID #:1584




      1              2.7 Expert: A person with specialized knowledge or experience in a
      2              matter pertinent to the litigation who has been retained by a Party or its
      3              counsel to serve as an expert witness or as a consultant in this Action.
      4              2.8 House Counsel: Attorneys who are employees of a party to this
      5              Action, or employees of parents, subsidiaries, or affiliates of a party to
      6              this Action. House Counsel does not include Outside Counsel of
      7              Record or any other outside counsel.
      8              2.9   Non-Party:      Any natural person, partnership, corporation,
      9              association, or other legal entity not named as a Party to this action.
    10               2.10 Outside Counsel of Record: Attorneys who are not employees of
    11               a party to this Action but are retained to represent or advise a party to
    12               this Action and have appeared in this Action on behalf of that party or
    13               are affiliated with a law firm which has appeared on behalf of that party,
    14               and includes support staff.
    15               2.11 Party: Any party to this Action, including all of its officers,
    16               directors, employees, consultants, retained experts, and Outside
    17               Counsel of Record (and their support staffs).
    18               2.12 Producing Party: A Party or Non-Party that produces Disclosure
    19               or Discovery Material in this Action.
    20               2.13 Professional Vendors: Persons or entities that provide litigation
    21               support services (e.g., photocopying, videotaping, translating,
    22               preparing exhibits or demonstrations, and organizing, storing, or
    23               retrieving data in any form or medium) and their employees and
    24               subcontractors.
    25               2.14 Protected Material: Any Disclosure or Discovery Material that is
    26               designated as “CONFIDENTIAL.”
    27               2.15 Receiving Party: A Party that receives Disclosure or Discovery
    28               Material from a Producing Party.
                                                   4
  4849-2997-1156.2
Case 2:20-cv-06864-ODW-AS Document 38 Filed 12/22/20 Page 5 of 18 Page ID #:1585




      1              3.    SCOPE
      2              The protections conferred by this Stipulation and Order cover not only
      3   Protected Material (as defined above), but also (1) any information copied or
      4   extracted from Protected Material; (2) all copies, excerpts, summaries, or
      5   compilations of Protected Material; and (3) any testimony, conversations, or
      6   presentations by Parties or their Counsel that might reveal Protected Material.
      7              Any use of Protected Material at trial shall be governed by a separate
      8   agreement or order of the trial judge. This Order does not govern the use of Protected
      9   Material at trial.
    10
    11               4.    DURATION
    12               Even after final disposition of this litigation, the confidentiality obligations
    13    imposed by this Order shall remain in effect until a Designating Party agrees
    14    otherwise in writing or a court order otherwise directs. Final disposition shall be
    15    deemed to be the later of (1) dismissal of all claims and defenses in this Action, with
    16    or without prejudice; and (2) final judgment herein after the completion and
    17    exhaustion of all appeals, rehearings, remands, trials, or reviews of this Action,
    18    including the time limits for filing any motions or applications for extension of time
    19    pursuant to applicable law. Within sixty (60) days after the final termination of this
    20    action, including any and all appeals and/or the conclusion of the last period for any
    21    appeal from any order issued in connection with this action, all documents
    22    designated as “CONFIDENTIAL” under this Order and filed with the Court under
    23    seal shall be destroyed. Prior to the Court’s destruction of such materials filed under
    24    seal, the designating party shall file an ex parte motion with the Court for an order
    25    authorizing the destruction thereof.
    26               5. DESIGNATING PROTECTED MATERIAL
    27                     5.1   Exercise of Restraint and Care in Designating Material for
    28                     Protection. Each Party or Non-Party that designates information or
                                                         5
  4849-2997-1156.2
Case 2:20-cv-06864-ODW-AS Document 38 Filed 12/22/20 Page 6 of 18 Page ID #:1586




      1              items for protection under this Order must take care to limit any such
      2              designation to specific material that qualifies under the appropriate
      3              standards. The Designating Party must designate for protection only
      4              those parts of material, documents, items, or oral or written
      5              communications that qualify so that other portions of the material,
      6              documents, items, or communications for which protection is not
      7              warranted are not swept unjustifiably within the ambit of this Order.
      8                    Mass, indiscriminate, or routinized designations are prohibited.
      9              Designations that are shown to be clearly unjustified or that have been
    10               made for an improper purpose (e.g., to unnecessarily encumber the case
    11               development process or to impose unnecessary expenses and burdens
    12               on other parties) may expose the Designating Party to sanctions.
    13                     If it comes to a Designating Party’s attention that information or
    14               items that it designated for protection do not qualify for protection, that
    15               Designating Party must promptly notify all other Parties that it is
    16               withdrawing the inapplicable designation.
    17               5.2 Manner and Timing of Designations. Except as otherwise provided
    18               in this Order (see, e.g., the second paragraph of section 5.2(a) below),
    19               or as otherwise stipulated or ordered, Disclosure or Discovery Material
    20               that qualifies for protection under this Order must be clearly so
    21               designated before the material is disclosed or produced.
    22               Designation in conformity with this Order requires:
    23
    24                  (a) for information in documentary form (e.g., paper or electronic
    25                  documents, but excluding transcripts of depositions or other pretrial
    26                  or trial proceedings), that the Producing Party affix at a minimum,
    27                  the legend “CONFIDENTIAL” (hereinafter “CONFIDENTIAL
    28                  legend”), to each page that contains protected material. If only a
                                                   6
  4849-2997-1156.2
Case 2:20-cv-06864-ODW-AS Document 38 Filed 12/22/20 Page 7 of 18 Page ID #:1587




      1               portion or portions of the material on a page qualifies for protection,
      2               the Producing Party also must clearly identify the protected
      3               portion(s) (e.g., by making appropriate markings in the margins).
      4                  A Party or Non-Party that makes original documents available
      5               for inspection need not designate them for protection until after the
      6               inspecting Party has indicated which documents it would like copied
      7               and produced. During the inspection and before the designation, all
      8               of the material made available for inspection shall be deemed
      9               “CONFIDENTIAL.” After the inspecting Party has identified the
    10                documents it wants copied and produced, the Producing Party must
    11                determine which documents, or portions thereof, qualify for
    12                protection under this Order. Then, before producing the specified
    13                documents, the Producing Party must affix the “CONFIDENTIAL
    14                legend” to each page that contains Protected Material. If only a
    15                portion or portions of the material on a page qualifies for protection,
    16                the Producing Party also must clearly identify the protected
    17                portion(s) (e.g., by making appropriate markings in the margins).
    18
    19                (b) for testimony given in depositions or discovery-related hearings,
    20                that the Designating Party identify the Disclosure or Discovery
    21                Material as “CONFIDENTIAL” on the record whenever possible.
    22                However, a party may designate portions of depositions as
    23                containing “CONFIDENTIAL” information after transcription of
    24                the proceedings within fifteen (15) days after receipt of the
    25                deposition transcript by informing the other party or parties to the
    26                action, as well as the court reporter, of the portions of the transcript
    27                to be designated “CONFIDENTIAL”. Only those portions of the
    28                testimony that are appropriately designated for protection within the
                                                7
  4849-2997-1156.2
Case 2:20-cv-06864-ODW-AS Document 38 Filed 12/22/20 Page 8 of 18 Page ID #:1588




      1               15 days shall be covered by the provisions of this Stipulated
      2               Protective Order. Alternatively, a Designating Party may specify, at
      3               the deposition, discovery-related hearing, or up to 15 days after
      4               receipt of the transcript for review, that the entire transcript shall be
      5               treated as ‘CONFIDENTIAL.”
      6                  Parties shall give the other parties notice if they reasonably
      7               expect a deposition, hearing or other proceeding to include Protected
      8               Material so that the other parties can ensure that only authorized
      9               individuals who have signed the “Acknowledgment and Agreement
    10                to Be Bound” (Exhibit A) are present at those proceedings. The use
    11                of a document as an exhibit at a deposition shall not in any way
    12                affect its designation as ‘CONFIDENTIAL.”
    13                   The disclosing party will have the right to exclude from
    14                attendance at the deposition, during such time as the confidential
    15                information is to be disclosed, any person other than the deponent,
    16                counsel (including their staff and associates), counsel’s or a party’s
    17                experts or consultants, and the court reporter.
    18                   Transcripts containing Protected Material shall have an obvious
    19                legend on the title page that the transcript contains Protected
    20                Material, and the title page shall be followed by a list of all pages
    21                (including line numbers as appropriate) that have been designated
    22                as Protected Material by the Designating Party. The Designating
    23                Party shall inform the court reporter of these requirements. Any
    24                transcript for which the Designating Party has invoked the right to
    25                designate protected testimony shall be treated during the 15 day
    26                period   for    designation    as    if   it   had   been    designated
    27                “CONFIDENTIAL” in its entirety unless otherwise agreed. After
    28

                                                 8
  4849-2997-1156.2
Case 2:20-cv-06864-ODW-AS Document 38 Filed 12/22/20 Page 9 of 18 Page ID #:1589




      1                      the expiration of that period, the transcript shall be treated only as
      2                      actually designated.
      3                           (c) for information produced in some form other than
      4                      documentary and for any other tangible items, that the Producing
      5                      Party affix in a prominent place on the exterior of the container or
      6                      containers in which the information is stored the legend
      7                      “CONFIDENTIAL.”           If only a portion or portions of the
      8                      information warrants protection, the Producing Party, to the extent
      9                      practicable, shall identify the protected portion(s).
    10                    5.3 Inadvertent Failure to Designate. If timely corrected, an inadvertent
    11                    failure to designate qualified information or items does not, standing
    12                    alone, waive the Designating Party’s right to secure protection under
    13                    this Order for such material. Upon timely correction of a designation,
    14                    the Receiving Party must make reasonable efforts to assure that the
    15                    material is treated in accordance with the provisions of this Order.
    16
    17               6.   CHALLENGING CONFIDENTIALITY DESIGNATIONS
    18                    6.1 Timing of Challenges. Any Party or Non-Party may challenge a
    19                    designation of confidentiality at any time that is consistent with the
    20                    Court’s Scheduling Order.
    21                    6.2 Meet and Confer. The Challenging Party shall initiate the
    22                    informal dispute resolution process set forth in the Court’s Procedures
    23                    and Schedules. see http://www.cacd.uscourts.gov/honorable-alka-
    24                    sagar
    25                    6.3 The burden of persuasion in any such challenge proceeding shall
    26                    be on the Designating Party. Frivolous challenges, and those made for
    27                    an improper purpose (e.g., to harass or impose unnecessary expenses
    28                    and burdens on other parties) may expose the Challenging Party to
                          sanctions. Unless the Designating
                                                     9      Party has waived or withdrawn the
  4849-2997-1156.2
Case 2:20-cv-06864-ODW-AS Document 38 Filed 12/22/20 Page 10 of 18 Page ID #:1590




       1                  confidentiality designation, all parties shall continue to afford the
       2                  material in question the level of protection to which it is entitled under
       3                  the Producing Party’s designation until the Court rules on the challenge.
       4
       5              7. ACCESS TO AND USE OF PROTECTED MATERIAL
       6                  7.1         Basic Principles. A Receiving Party may use Protected Material
       7                  that is disclosed or produced by another Party or by a Non-Party in
       8                  connection with this Action only for prosecuting, defending, or
       9                  attempting to settle this Action, and such Protected Material may be
     10                   disclosed only to the categories of persons and under the conditions
     11                   described in this Order, unless and until such designation is removed
     12                   either by agreement of the parties, or by order of the Court. When the
     13                   Action has been terminated, a Receiving Party must comply with the
     14                   provisions of section 13 below (FINAL DISPOSITION).
     15                               Protected Material must be stored and maintained by a Receiving
     16                   Party at a location and in a secure manner that ensures that access is
     17                   limited to the persons authorized under this Order.
     18                   7.2 Disclosure of “CONFIDENTIAL” Information or Items. Unless
     19                   otherwise ordered by the court or permitted in writing by the
     20                   Designating Party, a Receiving Party may disclose any information or
     21                   item designated “CONFIDENTIAL” only to:
     22                         (a)         the Receiving Party’s Outside Counsel of Record in this
     23                         Action, as well as employees of said Outside Counsel of Record to
     24                         whom it is reasonably necessary to disclose the information for this
     25                         Action;
     26                         (b)     the officers, directors, and employees (including House
     27                         Counsel) of the Receiving Party to whom disclosure is reasonably
     28                         necessary for this Action;
                                                          10
   4849-2997-1156.2
Case 2:20-cv-06864-ODW-AS Document 38 Filed 12/22/20 Page 11 of 18 Page ID #:1591




       1               (c) Experts (as defined in this Order) of the Receiving Party to
       2               whom disclosure is reasonably necessary for this Action and who
       3               have signed the “Acknowledgment and Agreement to Be Bound”
       4               (Exhibit A);
       5               (d) the Court and its personnel;
       6               (e) Outside court reporters and their staff to whom disclosure is
       7               reasonably necessary, and who have signed the Acknowledgement
       8               and Agreement to Be Bound (Exhibit A). The Designating Party
       9               will bear the responsibility of requesting the court reporter and their
     10                staff sign Exhibit A if “CONFIDENTIAL” information is or will be
     11                provided at a deposition;
     12                (f)   professional jury or trial consultants, mock jurors, and
     13                Professional Vendors to whom disclosure is reasonably necessary
     14                for this Action and who have signed the “Acknowledgment and
     15                Agreement to be Bound” (Exhibit A);
     16                (g) the author or recipient of a document containing the information
     17                or a custodian or other person who otherwise possessed or knew the
     18                information;
     19                (h) during their depositions, witnesses, and attorneys for witnesses,
     20                in the Action to whom disclosure is reasonably necessary provided:
     21                (1) the deposing party requests that the witness sign the
     22                “Acknowledgment and Agreement to Be Bound” attached as
     23                Exhibit A hereto; and (2) they will not be permitted to keep any
     24                confidential information unless they sign the “Acknowledgment and
     25                Agreement to Be Bound” (Exhibit A), unless otherwise agreed by
     26                the Designating Party or ordered by the court. Pages of transcribed
     27                deposition testimony or exhibits to depositions that reveal Protected
     28                Material must be separately bound by the court reporter and may not
                                                11
   4849-2997-1156.2
Case 2:20-cv-06864-ODW-AS Document 38 Filed 12/22/20 Page 12 of 18 Page ID #:1592




       1                        be disclosed to anyone except as permitted under this Stipulated
       2                        Protective Order; and
       3                        (i)   any mediator or settlement officer, and their supporting
       4                        personnel, mutually agreed upon by any of the parties engaged in
       5                        settlement discussions;
       6                        (j) One designated in-house counsel representative who has signed
       7                        the Acknowledgment and Agreement to Be Bound (Exhibit A),
       8                        provided no reasonable objection to such disclosure is made by the
       9                        disclosing party.
     10                         (k) Any other person with the prior written consent of the
     11                         Designating Party.
     12               8.   PROTECTED         MATERIAL          SUBPOENAED         OR     ORDERED
     13               PRODUCED IN OTHER LITIGATION
     14               If a Party is served with a subpoena or a court order issued in other litigation
     15    that compels disclosure of any information or items designated in this Action as
     16    “CONFIDENTIAL,” that Party must:
     17               (a) promptly notify in writing the Designating Party. Such notification shall
     18    include a copy of the subpoena or court order;
     19               (b) promptly notify in writing the party who caused the subpoena or order to
     20    issue in the other litigation that some or all of the material covered by the subpoena
     21    or order is subject to this Protective Order. Such notification shall include a copy of
     22    this Stipulated Protective Order; and
     23               (c) cooperate with respect to all reasonable procedures sought to be pursued
     24    by the Designating Party whose Protected Material may be affected.
     25    If the Designating Party timely seeks a protective order, the Party served with the
     26    subpoena or court order shall not produce any information designated in this action
     27    as “CONFIDENTIAL” before a determination by the court from which the subpoena
     28    or order issued, unless the Party has obtained the Designating Party’s permission.
                                                          12
   4849-2997-1156.2
Case 2:20-cv-06864-ODW-AS Document 38 Filed 12/22/20 Page 13 of 18 Page ID #:1593




       1   The Designating Party shall bear the burden and expense of seeking protection in
       2   that court of its confidential material and nothing in these provisions should be
       3   construed as authorizing or encouraging a Receiving Party in this Action to disobey
       4   a lawful directive from another court.
       5
       6              9.    A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
       7              PRODUCED IN THIS LITIGATION
       8              (a) The terms of this Order are applicable to information produced by a Non-
       9   Party in this Action and designated as “CONFIDENTIAL.” Such information
     10    produced by Non-Parties in connection with this litigation is protected by the
     11    remedies and relief provided by this Order. Nothing in these provisions should be
     12    construed as prohibiting a Non-Party from seeking additional protections.
     13               (b) In the event that a Party is required, by a valid discovery request, to
     14    produce a Non-Party’s confidential information in its possession, and the Party is
     15    subject to an agreement with the Non-Party not to produce the Non-Party’s
     16    confidential information, then the Party shall:
     17               (1) promptly notify in writing the Requesting Party and the Non-Party that
     18    some or all of the information requested is subject to a confidentiality agreement
     19    with a Non-Party;
     20               (2) promptly provide the Non-Party with a copy of the Stipulated Protective
     21    Order in this Action, the relevant discovery request(s), and a reasonably specific
     22    description of the information requested; and
     23               (3) make the information requested available for inspection by the Non-Party,
     24    if requested.
     25               (c) If the Non-Party fails to seek a protective order from this court within 14
     26    days of receiving the notice and accompanying information, the Receiving Party
     27    may produce the Non-Party’s confidential information responsive to the discovery
     28    request. If the Non-Party timely seeks a protective order, the Receiving Party shall
                                                         13
   4849-2997-1156.2
Case 2:20-cv-06864-ODW-AS Document 38 Filed 12/22/20 Page 14 of 18 Page ID #:1594




       1   not produce any information in its possession or control that is subject to the
       2   confidentiality agreement with the Non-Party before a determination by the court.
       3   Absent a court order to the contrary, the Non-Party shall bear the burden and expense
       4   of seeking protection in this court of its Protected Material.
       5
       6              10.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
       7              If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
       8   Protected Material to any person or in any circumstance not authorized under this
       9   Stipulated Protective Order, the Receiving Party must immediately (a) notify in
     10    writing the Designating Party of the unauthorized disclosures, (b) use its best efforts
     11    to retrieve all unauthorized copies of the Protected Material, (c) inform the person
     12    or persons to whom unauthorized disclosures were made of all the terms of this
     13    Order, and (d) request such person or persons to execute the “Acknowledgment and
     14    Agreement to be Bound” that is attached hereto as Exhibit A.
     15
     16               11.   INADVERTENT            PRODUCTION          OF      PRIVILEGED         OR
     17               OTHERWISE PROTECTED MATERIAL
     18               When a Producing Party gives notice to Receiving Parties that certain
     19    inadvertently produced material is subject to a claim of privilege or other protection,
     20    the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
     21    Procedure 26(b)(5)(B). This provision is not intended to modify whatever procedure
     22    may be established in an e-discovery order that provides for production without prior
     23    privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar as
     24    the parties reach an agreement on the effect of disclosure of a communication or
     25    information covered by the attorney-client privilege or work product protection, the
     26    parties may incorporate their agreement in the stipulated protective order submitted
     27    to the Court.
     28

                                                         14
   4849-2997-1156.2
Case 2:20-cv-06864-ODW-AS Document 38 Filed 12/22/20 Page 15 of 18 Page ID #:1595




       1              12.   MISCELLANEOUS
       2                      12.1 Right to Further Relief. Nothing in this Order abridges the right
       3                      of any person to seek its modification by the Court in the future.
       4                      12.2 Right to Assert Other Objections. By stipulating to the entry
       5                      of this Protective Order, no Party waives any right it otherwise
       6                      would have to object to disclosing or producing any information or
       7                      item on any ground not addressed in this Stipulated Protective
       8                      Order. Similarly, no Party waives any right to object on any ground
       9                      to use in evidence of any of the material covered by this Protective
     10                       Order.
     11                       12.3 Filing Protected Material.      A Party that seeks to file under
     12                       seal any Protected Material must comply with Civil Local Rule 79-
     13                       5. Protected Material may only be filed under seal pursuant to a
     14                       court order authorizing the sealing of the specific Protected Material
     15                       at issue. If a Party's request to file Protected Material under seal is
     16                       denied by the court, then the Receiving Party may file the
     17                       information in the public record unless otherwise instructed by the
     18                       court.
     19                       12.4. The restrictions and obligations within this Order will not be
     20                       deemed to prohibit discussions of any confidential information with
     21                       anyone if that person already has or obtains legitimate possession of
     22                       that information.
     23                       12.5. The restrictions and obligations set forth within this Order will
     24                       not apply to any information that: (a) the parties agree should not be
     25                       designated confidential information; (b) the parties agree, or the
     26                       Court rules, is already public knowledge; (c) the parties agree, or the
     27                       Court rules, has become public knowledge other than as a result of
     28                       disclosure by the receiving party, its employees, or its agents in
                                                       15
   4849-2997-1156.2
Case 2:20-cv-06864-ODW-AS Document 38 Filed 12/22/20 Page 16 of 18 Page ID #:1596




       1                        violation of this Order; or (d) has come or will come into the
       2                        receiving party’s legitimate knowledge independently of the
       3                        production by the designating party. Prior knowledge must be
       4                        established by pre-production documentation.
       5                        12.6. Transmission by email or some other currently utilized method
       6                        of transmission is acceptable for all notification purposes within this
       7                        Order.
       8                        12.7. This Order may be modified by agreement of the parties,
       9                        subject to approval by the Court.
     10               13. FINAL DISPOSITION
     11               After the final disposition of this Action, as defined in paragraph 4, within 60
     12    days of a written request by the Designating Party, each Receiving Party must return
     13    all Protected Material to the Producing Party or destroy such material. As used in
     14    this subdivision, “all Protected Material” includes all copies, abstracts, compilations,
     15    summaries, and any other format reproducing or capturing any of the Protected
     16    Material. Whether the Protected Material is returned or destroyed, the Receiving
     17    Party must submit a written certification to the Producing Party (and, if not the same
     18    person or entity, to the Designating Party) by the 60 day deadline that (1) identifies
     19    (by category, where appropriate) all the Protected Material that was returned or
     20    destroyed and (2) affirms that the Receiving Party has not retained any copies,
     21    abstracts, compilations, summaries or any other format reproducing or capturing any
     22    of the Protected Material. Notwithstanding this provision, Counsel are entitled to
     23    retain an archival copy of all pleadings, motion papers, trial, deposition, and hearing
     24    transcripts, legal memoranda, correspondence, deposition and trial exhibits, expert
     25    reports, attorney work product, and consultant and expert work product, even if such
     26    materials contain Protected Material. Any such archival copies that contain or
     27    constitute Protected Material remain subject to this Protective Order as set forth in
     28    Section 4 (DURATION).
                                                         16
   4849-2997-1156.2
Case 2:20-cv-06864-ODW-AS Document 38 Filed 12/22/20 Page 17 of 18 Page ID #:1597




       1              14.   Any violation of this Order may be punished by any and all appropriate
       2   measures including, without limitation, contempt proceedings and/or monetary
       3 sanctions.
       4 IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
       5
       6   DATED: December 22, 2020
           RUTAN & TUCKER, LLP
       7
       8 /s/ Lisa N. Neal
       9
         Lisa N. Neal
         Attorneys for Plaintiff Vizio, Inc.
     10
     11    DATED: December 22, 2020
           JOHNSTON | SMITH, ALC
     12
     13  /s/Ann K. Johnston
        Ann K. Johnston
     14
        Attorneys for Defendant Navigators
     15 Insurance Company
     16
           DATED: December 22, 2020
     17    FOLEY & LARDNER LLP
     18
         /s/Kimberly A. Klinsport
        ____________________________
     19
        Kimberly A. Klinsport
     20 Attorneys for Defendant Arch
     21
        Insurance Company

     22
     23    FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
     24
     25    Dated: December 22, 2020
     26
     27        / s / Sagar
     28 Honorable Alka Sagar
        United States Magistrate Judge
                                                       17
   4849-2997-1156.2
Case 2:20-cv-06864-ODW-AS Document 38 Filed 12/22/20 Page 18 of 18 Page ID #:1598




       1                                           EXHIBIT A
       2                ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
       3
       4   I,                                   [print or type full name], of
       5              [print or type full address], declare under penalty of perjury that I have read
       6   in its entirety and understand the Stipulated Protective Order that was issue by the
       7   United States District Court for the Central District of California on [date] in the
       8   case of Vizio, Inc. v. Navigators Insurance Company, et al., Case No. 2:20-cv-
       9   06864-ODW (ASx) I agree to comply with and to be bound by all the terms of this
     10    Stipulated Protective Order and I understand and acknowledge that failure to so
     11    comply could expose me to sanctions and punishment in the nature of contempt. I
     12    solemnly promise that I will not disclose in any manner any information or item that
     13    is subject to this Stipulated Protective Order to any person or entity except in strict
     14    compliance with the provisions of this Order.
     15    I further agree to submit to the jurisdiction of the United States District Court for the
     16    Central District of California for the purpose of enforcing the terms of this Stipulated
     17    Protective Order, even if such enforcement proceedings occur after termination of
     18    this action. I hereby appoint                                   [print or type full name]
     19    of                                   [print or type full address and telephone number]
     20    as my California agent for service of process in connection with this action or any
     21    proceedings related to enforcement of this Stipulated Protective Order.
     22    Date: ____________________________________
     23    City and State where sworn and signed: _________________________________
     24    Printed Name: _____________________________
     25    Signature: ________________________________
     26
     27
     28

                                                        18
   4849-2997-1156.2
